  Case 3:21-cv-01044-JPG Document 7 Filed 08/25/21 Page 1 of 2 Page ID #27




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

ANGEL ENRIQUE ROMERO                            )
GALINDEZ, #17931-069,                           )
                                                )
                              Plaintiff,        )
                                                )
vs.                                             )     Case No. 21-cv-01044-JPG
                                                )
FAISAL AHMED,                                   )
K. SCHNEIDER,                                   )
and FBOP,                                       )
                                                )
                              Defendants.       )

                               MEMORANDUM AND ORDER

GILBERT, District Judge:

       This matter is now before the Court for case management purposes. On August 23, 2021,

Plaintiff filed two “Bivens actions” pursuant to 28 U.S.C. § 1331 to reassert claims for the denial

of medical care, previously dismissed on exhaustion grounds in Galindez v. Ahmed, et al., Case

No. 20-cv-00655-JPG (Docs. 97 and 98), against officials at the Federal Correctional Institution

in Greenville, Illinois. See Galindez v. Ahmed, et al., Case No. 21-cv-01044-JPG (S.D. Ill.) (Doc.

1) (“Case 21-1044”); Galindez v. Ahmed, et al., Case No. 21-cv-01045-JPG (S.D. Ill.) (Doc. 1)

(“Case 21-1045”). With the exception of a single page, the two new Bivens actions are identical.

The single page is the final denial of Plaintiff’s grievance dated November 13, 2020. He included

this denial with the Complaint filed in Case 21-1045. (See Doc. 1, p. 13). However, he excluded

it from the Complaint filed in Case 21-1044. (See Doc. 1).

       The two new Bivens actions are obviously duplicative and should not proceed as separate

suits. Both matters involve the same Complaints, the same defendants, the same claims, the same

requests for relief, and nearly-identical exhibits (with the exception noted above).



                                                 1
  Case 3:21-cv-01044-JPG Document 7 Filed 08/25/21 Page 2 of 2 Page ID #28




       Although the Court would normally allow the earlier action to proceed and administratively

close the newer case, the Court will deviate from this practice here. Both cases were opened on

the same date. However, the Complaint in Case 21-1044 is missing the final grievance denial that

the Complaint in Case 21-1045 contains. Under the circumstances, it is clear that Plaintiff intended

to proceed with a single new suit, and that new Bivens action is Case 21-1045. Therefore, the

Court will administratively close Case 21-1044.

       The Clerk of Court is DIRECTED to ADMINISTRATIVELY CLOSE Case No. 21-cv-

01044-JPG and TERMINATE all pending motions (Docs. 2 and 4) therein. No filing fee is

assessed for the action. All further documents filed in connection with Plaintiff’s claims should

be filed in Case No. 21-cv-01045-JPG.

       IT IS SO ORDERED.

       DATED: 8/25/2021                                      s/J. Phil Gilbert
                                                             J. PHIL GILBERT
                                                             United States District Judge




                                                  2
